United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 18-1402
                       ___________________________

                Wadith Stockinger Nader; Stacey Nichole Nader

                      lllllllllllllllllllllPlaintiffs - Appellants

                                          v.

City of Papillion; Sarpy County, Nebraska; Bryan Svajgl; Benjamin Iversen; Scott
                 A. Lyons; L. Kenneth Polikov; Jennifer Miralles

                     lllllllllllllllllllllDefendants - Appellees
                                     ____________

                   Appeal from United States District Court
                     for the District of Nebraska - Omaha
                                ____________

                         Submitted: December 11, 2018
                             Filed: March 8, 2019
                                ____________

Before LOKEN, MELLOY, and ERICKSON, Circuit Judges.
                           ____________

MELLOY, Circuit Judge.
      Plaintiff Wadith Nader appeals the district court’s1 grant of summary judgment
against his 42 U.S.C. § 1983 claim for unlawful arrest in violation of the Fourth
Amendment. Having jurisdiction under 28 U.S.C. § 1291, we affirm.

                                    I. Background

       In December 2014, the National Center for Missing and Exploited Children
(“NCMEC”) received two tips from Microsoft regarding seven images of child
pornography that had been uploaded to Microsoft’s SkyDrive. The images had been
uploaded by a Microsoft customer with the email address wadith@hotmail.com.
NCMEC forwarded the tips to the Nebraska State Patrol, which in turn forwarded the
tips to the Papillion, Nebraska Police Department for further investigation. The
matter was assigned to Detective Bryan Svajgl. Svajgl determined that the images
likely constituted child pornography. He also determined that the email account from
which they had been uploaded belonged to Wadith Nader, who lived in Papillion,
Sarpy County, Nebraska. Svajgl then obtained a warrant to search Nader’s residence
for evidence of suspected child pornography violations, including possession of child
pornography under Neb. Rev. Stat. § 28-813.01. Nader does not contest the validity
of the search warrant.

       Svajgl conducted the search along with a team of detectives on March 17,
2015. The team included Detective Benjamin Iversen, an officer skilled in analyzing
and reviewing computer files. While in Nader’s home, Iversen used a special
computer program to scan computers and other hardware owned by Nader for child
pornography. A scan of one of Nader’s computers revealed a large volume of
pornographic images. It also returned twenty-three keyword hits, which are words
that are defined as related to child pornography, and one hash value of interest, which


      1
         The Honorable Joseph F. Bataillon, United States District Judge for the
District of Nebraska.

                                         -2-
indicated the potential presence of an image of child pornography on the computer.2
At Nader’s home, Iversen was unable to review the image associated with the hash
value of interest to determine whether it actually contained child pornography. He
did, however, report the results to Svajgl. Svajgl then spoke with Nader. Nader
confirmed that he had searched for adult pornography but denied searching for any
child pornography. He also confirmed that he had uploaded files to the Microsoft
SkyDrive and mentioned that he might have accidentally uploaded child pornography.
The detectives seized the computer and several cell phones for later review.

       Based on Nader’s confirmation that he had uploaded some images to the
Microsoft SkyDrive and the fact that seven images of child pornography had been
uploaded to the Microsoft SkyDrive from Nader’s email, Svajgl believed he had
probable cause to arrest Nader. Before arresting Nader, he called Sarpy County
Deputy Attorney Jennifer Miralles (now Jennifer Hessig) to confirm that he had
probable cause. Hessig was “on call” that day to answer questions from law
enforcement officers that arose during the ordinary course of business. She agreed
that Svajgl had probable cause to arrest Nader. Svajgl then arrested Nader and served
him with a Uniform Citation and Complaint for possession of child pornography.
Following the arrest, Svajgl filed an Affidavit in Support of a Warrantless Arrest with
the County Court of Sarpy County. On March 18, 2015, the reviewing judge signed
a Probable Cause Detention Order authorizing the detention of Nader. Ultimately,
none of the seven child-pornography images flagged by Microsoft were discovered
among the devices seized from Nader’s house. Several other images of child
pornography were eventually found on one of Nader’s devices, but he was not
prosecuted for possessing those images because prosecutors questioned whether they
could prove that Nader “knowingly possessed” them.

      2
        A hash value is essentially a digital finger print. Microsoft and other
technology companies maintain a database of hash values associated with child
pornography. Thus, a hash value of interest indicates the potential presence of an
image of child pornography.

                                         -3-
       In May 2015, Nader filed a lawsuit asserting various federal and state law
claims against Svajgl, Iversen, Hessig, Scott Lyons, (the Chief of Police of the
Papillion Police Department), L. Kenneth Polikov (the Sarpy County Attorney), the
City of Papillion, and Sarpy County. All of the individual Defendants were sued in
their individual capacities. The district court granted Defendants’ motions for
summary judgment on all claims. Nader appeals only the district court’s grant of
summary judgment on his 42 U.S.C. § 1983 claim for unlawful arrest in violation of
the Fourth Amendment. On that claim, the district court found: (1) Svajgl and Iversen
were entitled to qualified immunity; (2) Hessig was entitled to either absolute
immunity or qualified immunity; (3) Lyons and Polikov were entitled to qualified
immunity; and (4) Sarpy County and the City of Papillion could not be subject to
municipal liability.

                                 II. Standard of Review

       We review the district court’s grant of summary judgment based on qualified
immunity de novo, “viewing the evidence in the light most favorable to [Nader] and
drawing all reasonable inferences in [his] favor.” Malone v. Hinman, 847 F.3d 949,
952 (8th Cir. 2017) (second alteration in original) (citation omitted). Summary
judgment is appropriate if “there is no genuine dispute as to any material fact and the
movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). “An official
is entitled to qualified immunity unless (1) the evidence, viewed in the light most
favorable to the plaintiff, establishes a violation of a constitutional or statutory right,
and (2) the right was clearly established at the time of the violation.” Malone, 847
F.3d at 952.

                                     III. Discussion

       “A warrantless arrest is consistent with the Fourth Amendment if it is
supported by probable cause, and an officer is entitled to qualified immunity if there

                                           -4-
is at least ‘arguable probable cause.’” Borgman v. Kedley, 646 F.3d 518, 522–23 (8th
Cir. 2011) (quoting Walker v. City of Pine Bluff, 414 F.3d 989, 992 (8th Cir. 2005)).
A detective has probable cause to arrest “when the totality of the circumstances at the
time of the arrest ‘are sufficient to lead a reasonable person to believe that the
defendant has committed or is committing an offense.’” Id. at 523 (quoting Fisher
v. Wal–Mart Stores, Inc., 619 F.3d 811, 816 (8th Cir. 2010)). “Arguable probable
cause exists even whe[n] an officer mistakenly arrests a suspect believing [the arrest]
is based in probable cause if the mistake is objectively reasonable.” Hosea v. City of
St. Paul, 867 F.3d 949, 955 (8th Cir. 2017) (alteration in original) (quoting Ehlers v.
City of Rapid City, 846 F.3d 1002, 1009 (8th Cir. 2017)). Whether probable cause
exists is a question of law to be “determined at the moment the arrest is made, and
‘any later developed facts are irrelevant to the . . . analysis.’” Id. (quoting Gilmore
v. City of Minneapolis, 837 F.3d 827, 833 (8th Cir. 2016)). A detective “need not
conduct a ‘mini-trial’ before effectuating an arrest” and “when assessing whether a
suspect possessed the state of mind required for the crime . . . he need not rely on an
explanation given by the suspect.” Borgman, 646 F.3d at 523–24 (citations omitted).
However, a detective “cannot avoid ‘minimal further investigation’ if it would have
exonerated the suspect.” Id. at 523 (quoting Kuehl v. Burtis, 173 F.3d 646, 650 (8th
Cir. 1999)).

        Svajgl had probable cause to arrest Nader. The totality of the circumstances
at the time of the arrest, as described above, were sufficient for Svajgl to believe that
Nader had committed or was committing the offense of possessing child pornography.
Nader argues that minimal further investigation of the hash value of interest would
have revealed that the image it was associated with was not child pornography. But,
even assuming Svajgl had discovered that fact, probable cause would have still
existed. Seven images of child pornography had been uploaded from Nader’s email
to Microsoft’s SkyDrive, Nader himself acknowledged that he may have uploaded
child pornography accidentally (an excuse Svajgl was not required to believe), and
the twenty-three keyword hits still indicated the potential presence of child

                                          -5-
pornography on Nader’s computer. In sum, Svajgl and Iversen, to the extent Iversen
was even involved, are entitled to qualified immunity because their arrest of Nader
did not violate the Fourth Amendment. For that same reason, the remaining
individual defendants are also entitled to qualified immunity.

        Further, Sarpy County and the City of Papillion cannot be subject to municipal
liability. “To establish municipal liability under § 1983, a plaintiff must show that
a constitutional violation was committed pursuant to an official custom, policy, or
practice of the governmental entity.” Moyle v. Anderson, 571 F.3d 814, 817 (8th Cir.
2009). As we held in Webb v. City of Maplewood, however, “‘there must be an
unconstitutional act by a municipal employee’ before a municipality can be held
liable.” 889 F.3d 483, 487 (8th Cir. 2018) (citation omitted). Thus, because we find
that no municipal employee committed an unconstitutional act, municipal liability
cannot attach to Sarpy County and the City of Papillion.

                                   IV. Conclusion

      For the foregoing reasons, we affirm the judgment of the district court.
                      ______________________________




                                         -6-